DETAILED ACTION
Claims 10 and  12-27  are pending as amended on  15 December 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments  have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the objection to claims 23-27.  The objection has been withdrawn.
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 15-17, 22, 24, 26 and 27.  The rejection has been withdrawn.
Applicant’s arguments have been fully considered .
With respect to Mueller, Applicant’s arguments that Mueller requires selection of ester oils and salt-forming cations to control the nature and effect of the emulsion are persuasive.  The rejection  of claims 10 and 12-22 over Mueller in view of Berry has been withdrawn.
With respect to  the rejection of claims 10 and 12-27 over Sawdon in view of Berry, Applicant’s arguments are not persuasive. 
Applicant argues that that the additive of  Berry reference is only suitable for  entirely  aqueous system.   The examiner maintains that nowhere in Berry reference discloses "entirely aqueous fluid".  Berry teaches aqueous well treatment fluid ([0010], [0015] and [0024]), and the ionic liquid clay stabilizer is entrained within the aqueous fluid ([0024]),  which is not to exclude oil -in-water emulsion since an oil-in-water emulsion is still an aqueous based fluid  as evidenced in Sawdon ( [0006] and [0042]).  It is further noted that  the instant disclosure expressly acknowledges “an aqueous-based wellbore fluids of the oil-in-water emulsion type” at page 1, line 15-19.

	Applicant argues that Sawdon requires salts to be compatible with the polysaccharide additive which will  not cause formation of insoluble precipitates with the polysaccharides, and it would not be obvious for a person of ordinary skill in the art that the ionic liquids of Berry would be such compatible salts.   The examiner notes that Berry expressly teaches that the fluid containing ionic liquid  also contain solvatable polysaccharide gelling agent ([00254] and [0029]).  Thus the ionic liquid of Berry is compatible with polysaccharides.   
	As such the rejection over Sawdon in view of Berry stands and reiterated below.

Claim Rejections - 35 USC § 103
Claims 10 and 12-27 stand  rejected under 35 U.S.C. 103(a) as being unpatentable over Sawdon in view of Berry.
Regarding claims 10 and 12-22, Sawdon teaches a method comprises circulating a drilling fluid in a wellbore  through a clay-containing   formation ([0050], [0053], [0054]),  wherein  the drilling fluid is an aqueous based oil-in-water emulsion  ([0006], [0042]),  the continuous phase is fresh water or sea water or brine ([0043]), and the oil phase is present in an amount of from 1 % to about 65%  by volume of the emulsion ([0038]),  which meets the claimed amount.
Sawdon further teaches that agents for inhibiting of undesired water exchange  with clays can be added to the drilling fluid, in particular potassium halides([0050]).
Sawdon does not teach the fluid  comprises the instantly claimed imidazolium cation or its amount. 

Swellable materials, such as clay, in the formation are substantially inhibited from disintegration and/or prevented from swelling by use of the ionic liquid ([0010]).
	Berry further discloses that the ionic liquid shale inhibitor can be used as a partial or total potassium chloride substitute when the potassium chloride is used as a shale inhibitor and/or clay stabilizer ([0016]), which  can reduce environment pollution ([0009]).
Berry teaches the ionic liquid is composed of at least one cation. The cation may be an imidazolium of the formula (I) ([0012]):

    PNG
    media_image1.png
    118
    175
    media_image1.png
    Greyscale

wherein R1 and R2 are independently a C1-C6 alkyl group or a C1-C6 alkoxyalkyl group and R3, R4 and R5 are independently may be H, a C1-C6 alkyl, a C1-C6 alkoxyalkyl group or a C1-C6 alkoxy group ([0012]), and exemplifies as 1 -ethyl-3-methylimidazolium chloride and 1-butyl-3-methyl imidazolium chloride ([0023]), which meets the claimed imidazolium cation and salt.
	Berry further teaches that the anion includes alkyl sulfate and methanesulfonate ([0022]), which is structurally similar to the claimed haloalkyl sulfate or trifluoromethanesulfonate, respectively.  Absent evidence to the contrary, one of ordinary skill would have reasonable expectation that an alkyl sulfate or methansulfonate ion  would function similarly to that of a  haloalkyl sulfate ion or trifluoromethansulfonate, respectively,  since it has been held that "Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar Dillon, 919 F.2d at 693, 696,16 USPQ2d at 1901,1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. MPEP 2144.09[R-08.2017].  
Berry further teaches the ionic liquids are composed entirely of ions and are typically fluid at, around, or below 100°C. Preferably, the ionic liquids exhibit a working temperature range between from about -40 to about 200°C ([0017]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to add the imidazolium ionic liquid and the amount as taught by of Berry to the water of the drilling fluid of Sawdon. The rationale to do so would have been the motivation provided by the teachings of Berry that to do so would predictably provide inhibition of clay swelling  and minimize environmental pollution ([0009]-[0011], which is desirable by Sawdon ([0006] and [0050]).  Thus the ionic liquid is present in an amount of at least 0.03 % by volume (Berry, [0025]), which encompasses the claimed amount, and a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.1.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ215 (CCPA 1980); In re Alter, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
	Regarding claim 23-24,  Sawdon teaches that the drilling fluid has a specific gravity of 0.9 to 2.5 ([0044]), which meets the claimed range.
	Regarding claims 25-27, Sawdon teaches that the discontinuous oil phase is distributed in the continuous phase in the form of finely divided droplets having average diameter less than 40 microns ([0038]), which meets the  claimed diameter. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766